Citation Nr: 0504474	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for epidermophytosis 
and onychomycosis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated as 30 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the Los Angeles RO.   

The issues of entitlement to an increased rating for 
epidermophytosis and onychomycosis and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is productive of anxiety attacks more than once a week and a 
depressed mood; his generalized anxiety disorder is not 
manifested by suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic, impaired impulse 
control, spatial disorientation or neglect of personal 
appearance and hygiene.  




CONCLUSION OF LAW

The veteran's generalized anxiety disorder is 50 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.10, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, a September 
2001 letter from the RO to the veteran informed him that 
entitlement to an increased rating for his service-connected 
generalized anxiety disorder required medical evidence 
showing that the condition had increased in severity and met, 
or more nearly approximated the criteria for the next higher 
rating.  The July 2003 statement of the case (SOC) notified 
the veteran of the rating criteria for mental disorders.        

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.
  
The September 2001 RO letter informed the veteran that VA was 
required to make reasonable efforts to help the veteran get 
such things as medical records, employment records, or 
records from other federal agencies.  The veteran was 
informed that he had to provide VA with enough information 
about these records so that VA could request them from the 
person or agency who had them.  The veteran was also informed 
that VA would assist the veteran by providing a medical 
examination or getting a medical opinion if such was 
necessary to make a decision on the claim.     

In addition, the July 2003 SOC reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the July 
2003 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the September 2001 VCAA notice, combined with the 
statement of the case, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Here, the veteran was, indeed, afforded a VA examination in 
April 2002 in conjunction with his claim of entitlement to an 
increased rating for generalized anxiety disorder.  The Board 
does note though, that the veteran reported in the October 
2001 claim for TDIU and in a VA Form 21-4142, received at the 
same time, that he received treatment from Dr. Tom Kohler at 
the West Los Angeles VA Medical Center.  After review of the 
record, it does not appear that these records have been 
associated with the claims folder.  However, he indicated 
that that the dates of treatment were November 1998 to April 
1999 and December 1999 to April 2000.  The veteran filed his 
claim for increased ratings in April 2001.  Thus, the Board 
has determined these records are not relevant with regard to 
ascertaining the current severity of the veteran's service-
connected generalized anxiety disorder.  Remanding this claim 
in order to obtain such records would merely result in a 
needless delay in the disposition of this matter by the 
Board.       

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's generalized anxiety disorder is rated under DC 
9400.  Under DC 9400, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  
 
A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9400 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The relevant medical evidence includes A January 11, 2001 VA 
psychology progress note which stated that there was no 
significant change; the veteran continued to deal with 
ongoing, chronic family problems and stresses.  It was stated 
that he was attending a men's group.  A January 18, 2001 VA 
psychology progress note stated that the veteran continued 
with chronic family problems and that he was anxious about 
pending termination from Day Hospital.  A February 8, 2001 
progress note reported that the veteran stated his anxiety 
was decreasing and that his sadness was stable.  It was 
further noted that the veteran felt that he did not have much 
to look forward to at this point in his life, especially with 
the ongoing family problems that he stated he had to cope 
with on a daily basis.  The veteran did state that he derived 
much satisfaction from his relationship with his wife.  It 
was noted that the veteran was playing pool five to six times 
a week, but that he had not engaged in many of the creative 
projects he discussed in prior sessions.  He admitted to 
procrastination and that he felt discouraged by such, part of 
which he attributed to his feelings of sadness.  The examiner 
stated that the veteran was stable and that, despite chronic 
family problems, he was able to find satisfaction in his 
relationship with his wife and in recreational activities.  
It was stated though, that he was having difficulties 
initiating projects which he stated he wanted to undertake.  

A March 1, 2001 VA psychology progress note reported that the 
veteran was stable.  A March 13, 2001 VA social work note 
reported that the veteran was "average groomed" and was 
oriented to time, place, and situation.  His mood and affect 
were sad, as exhibited by his crying during the session.  He 
was noted to have good insight and judgment.  The same was 
reported in a March 20, 2001 social work note.  The March 20, 
2001 note also stated that the veteran seemed to have very 
good long-term and short-term memory and that he did not 
exhibit any poverty of speech or content of thought.  A March 
27, 2001 VA neurobehavior physician note reported the 
veteran's appearance as well groomed and that he looked 
younger than his stated age.  His behavior was normokinetic 
and his speech was of normal rate, rhythm, and volume.  His 
mood was irritable and his affect was full.  His thought 
process was linear and goal-directed and he did not have any 
auditory or visual hallucinations.  Nor did the veteran have 
any suicidal or homicidal ideations.  Judgment and insight 
were reported to be fair and he was noted to be alert and 
oriented times three.  The diagnoses listed were rule out 
generalized anxiety disorder versus major depressive episode 
and "[p]robably [a]ge associated memory impairment."  The 
examiner stated that his memory impairment appeared to be age 
associated and directly related to his mood state and 
anxiety.  The examiner also stated that the veteran would 
appear to benefit from pharmotherapy, specifically for his 
anxiety and possible depressive symptomatology.  He also 
stated that vitamin E would be of benefit for his 
"memory/neuroprotective effect," but that the veteran 
refused any medication.  

An April 3, 2001 VA social work note stated that the veteran 
was "average groomed" and was oriented to time, place, and 
situation.  His mood and affect were sad and constricted.  
The examiner stated that the veteran seemed to have excellent 
long-term and short-term memory and that he did not exhibit 
any poverty of speech or content of thought.  The veteran 
also had good insight and judgment.  An April 17, 2001 note 
reported the same.  

An August 29, 2001 VA medical record stated that the veteran 
denied often feeling down, depressed, or hopeless and that he 
denied often being bothered by little interest or pleasure in 
doing things.  

In April 2002, the veteran was afforded a VA (QTC Medical 
Services) psychiatric examination.  It was noted that the 
veteran's medical records were reviewed.  The examiner stated 
that the veteran reported having intrusive recollections and 
recurrent episodes of nightmares relating to his experiences 
in the service.  The veteran reported that his recurrent 
distressing dreams occurred two or three times a month since 
he was discharged from service.  The veteran also described 
persistent worry and anxiety, which he described as being 
tense and tearful throughout his recent years of life.  He 
worried excessively about the health of his wife and his own 
health and described difficulties with his children.  He 
reported that he slept only about two hours on a daily basis.  
The veteran also stated that his appetite was diminished and 
that he cried two or three times a day.  He reported the he 
felt detached and estranged from other people and noted that 
he had only one close friend with whom he visits and talks.  
The veteran also described irritability and outbursts of 
anger.  It was stated that he had difficulty concentrating 
and that he had hypervigilance.  It was also stated that the 
veteran's mood was consistently depressed and that he had 
persistent paranoia.  He had no plans to kill himself or 
others.  He was not taking any psychotropic medications.  It 
was noted that the veteran worked in psychotherapy from 1948 
until 1982, when he stopped working because of increased 
anxiety and discomfort while working with people.  The 
veteran was reported to be living at home with his wife and 
that his grooming and hygiene were average at the time of the 
examination.  

Upon mental status examination, the veteran was alert, 
cooperative, and appeared his stated age.  He was tearful 
during the interview.  His mood was stated to be depressed, 
tearful, and constantly tense, but the examiner stated that 
he did not appear to be depressed or anxious, or in any way 
emotionally distressed during the evaluation.  His affect was 
congruent to the mood.  He denied any suicidal or homicidal 
ideation or intent.  His speech was fluent without pressure 
or retardation.  He had no looseness of association, 
tangentiality, or cicumstantiality.  He denied during the 
interview having any hallucinations, delusions, or other 
psychotic symptoms.  There was no psychomotor retardation or 
psychomotor excitability.  He was alert and oriented to time, 
place, person, and purpose.  His recent and remote memories 
were intact, as was his concentration.  Abstractions were 
also noted to be intact.  His insight and judgment were 
reported to be good.  The Axis I diagnosis was generalized 
anxiety disorder.  A current GAF score of 65 was listed.  The 
examiner stated that the veteran showed severe emotional 
liability and tearfulness.  The examiner also stated that the 
veteran appeared to be generous about his complaints and that 
his mental status examination showed fair concentration and 
memory.                           

In the March 2004 Travel Board Hearing, the veteran testified 
that he had anxiety attacks with a frequency between everyday 
to two or three times a week, minimally.  He indicated that 
these attacks typically lasted four to six hours.  He stated 
that he belonged to various psychological organizations at 
the LA Society of Clinical Psychologists and the American 
Psychological Association.  He indicated that his daily 
activities included making breakfast for he and his wife, 
playing pool, and straightening his desk.  He also testified 
that he dreamt about his experiences in the service.  He 
denied taking any medications, stating that he consistently 
attempted to avoid chemical changes.  He stated that he was 
not presently seeing any VA doctors for his anxiety.  He 
stated that he closed his office in 1982, but it was stated 
that since that time the veteran has held various positions, 
including a teaching position at Santa Monica College.  The 
veteran indicated that he thought his temper precluded him 
from teaching or even practicing as a psychologist.  He did 
state that it was easy for him to find jobs, but that it was 
impossible to get tenure.  The veteran stated that he could 
not recall having had any full time employment since he 
closed his office in 1982.  

The Board finds that the foregoing evidence does show that 
the veteran's occupational and social impairment is 
manifested by symptoms, such as a depressed mood, anxiety 
attacks occurring more than once a week, and chronic sleep 
impairment.  Therefore, a 50 percent rating is warranted for 
generalized anxiety disorder.  

In evaluating the evidence in this case, the Board notes that 
the veteran's GAF score was listed as 65 in the April 2002 VA 
examination report.  Under DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, revised in 1994, (DSM-IV), a GAF score from 
61 to 70 is defined as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.   

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 70 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 70 percent rating have not been met.  The 
evidence does not demonstrate that the veteran's occupational 
and social impairment has been shown to be due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The veteran indicated that he had a close 
relationship with his wife, that he played pool daily, and 
that he belonged to various psychological organizations; the 
veteran was a PhD psychologist.  While there obviously is 
social and occupational impairment present, the Board finds 
that the veteran's symptoms more closely approximate the 
criteria for a 50 percent rating.  Accordingly, it is 
concluded that a 50 percent rating, but no higher, is 
warranted for generalized anxiety disorder.    
  



ORDER

A 50 percent disability rating for generalized anxiety 
disorder is granted subject to the regulations governing 
payment of monetary benefits.


REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Here, the veteran has not been issued a VCAA letter which 
informed him of the evidence necessary to establish 
entitlement to an increased rating for his service-connected 
epidermophytosis and onychomycosis or which informed him of 
the evidence necessary to establish entitlement to TDIU.  The 
Board notes that the September 2001 letter addressed only the 
veteran's service-connected condition of generalized anxiety 
disorder.  Under the circumstances, the Board has determined 
that it cannot issue a decision on the appellant's claim 
without prejudicing his right to due process of law.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Additionally, the Board notes that the regulations governing 
skin-rating codes were changed during the course of the 
veteran's appeal effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  The July 2003 SOC apprised the 
veteran of the new skin rating criteria.  However, as the 
most recent VA examination was conducted in April 2002, the 
veteran has not been afforded a VA examination in which the 
examiner considered the new rating criteria.

In this regard, it was stated in the January 2004 VA Form 1-
646 that his VA skin examination was inadequate.  As the 
veteran, indeed, has not been afforded a VA skin diseases 
examination to consider his service-connected condition under 
the new skin diseases rating criteria, the Board has 
determined that the veteran should be afforded a VA skin 
examination in order to assess the current nature and 
severity of his service-connected epidermophytosis and 
onychomycosis.   

With regard to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability, total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Here, service connection is currently in effect for 
generalized anxiety disorder, which, as illustrated above, 
the Board has increased from 30 percent disabling to 50 
percent disabling, and epidermophytosis and onychomycosis, 
rated as 10 percent disabling.  It would be premature to 
adjudicate the issue of TDIU while the issue of entitlement 
to an increased rating for epidermophytosis and onychomycosis 
is still pending, as this issue could have an impact on the 
TDIU issue. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is specifically 
directed to issue the veteran a letter 
informing him of the evidence necessary 
to establish entitlement to an increased 
rating for epidermophytosis and 
onychomycosis and informing him of the 
evidence necessary to establish 
entitlement to TDIU.  The RO should also 
ensure that compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), has been accomplished.

2.  The RO should schedule the veteran 
for a VA skin examination in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
epidermophytosis and onychomycosis.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


